DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Wang (Reg No. 76,486) on 02/02/2022.
The application has been amended as follows: 

Amend claim 21 as follows:
21. An electrochemical energy storage system, comprising
a plurality of energy storage cells, wherein each energy storage cell of said plurality of energy storage cells comprises a negative electrode, a positive electrode, and an electrolyte disposed between the negative electrode and the positive electrode, wherein the electrolyte and at least one of the negative electrode and the positive electrode are in a liquid state at an operating temperature of the energy storage cell, wherein the plurality of energy storage cells are connected in series or parallel, 
wherein the electrochemical energy storage system has a first potential difference between the negative electrode and the positive electrode at a first temperature that is less than about 50 °C and a second potential difference between the negative electrode and positive electrode at a second temperature of at least about 250 °C; 
a frame supporting the plurality of energy storage cells, wherein the frame comprises at least one fluid flow path for bringing a thermal management fluid in thermal communication with at least a subset of the plurality of energy storage cells; and 
a thermal insulation surrounding elements of the frame, wherein the thermal insulation enables the electrochemical energy storage system to operate continuously in a self-heated configuration to maintain the operating temperature without an energy source that provides additional energy. 

Cancel claim 26. 

In claim 27, delete “claim 26” and insert “claim 21”. 

Allowable Subject Matter
Claims 21-25 and 27-40 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art reference RU 2031491 discloses a high-temperature storage battery [0001] with an internal heat-insulated volume having a melting temperature in the range of the optimum operating temperature of the battery [0012]. Heat release is controlled by blowing the battery or changing the thickness of the thermal insulation in local areas from the front crystallized phase [0013]. However, the thermal insulation is controlled for maintaining the substance in a two-phase state [0015] at a specific mass ratio (molten to crystallized) of 10-15:1 [0014]. When the substance melts further, the emergency cooling system is alerted [0016, 0027]. Therefore, even though the reference is open to various high-temperature batteries [0001], it would not have been obvious to one of ordinary skill in the art to combine the reference with previously applied reference US PGPub 2011/0014505 that teaches liquid material (electrode and electrolyte) layers at the battery operating temperature [Abstract] so as to meet the required claim limitation of at least one of the negative electrode and the positing electrode being in a liquid state at an operating temperature of the energy storage cell. Further, US PGPub 2011/0014505 specifically teaches applying overpotentials for sustained battery self-heating [0044] as opposed to without an energy source that provides additional energy as required by the claims. 
Prior art reference US PGPub 2012/0244404 discloses a heat-transfer frame for a battery module [0046, Figure 6], but does not teach the thermal insulation that enables the electrochemical storage device to operate continuously in a self-heated configuration to maintain an operating temperature without an energy source that provides additional energy as required by the claims. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725